LEAR, Judge.
Plaintiff filed suit alleging that defendants recklessly and intentionally abused the legal process by the filing of, and in connection with, a previous suit filed by these defendants against this plaintiff. Defendants herein thereafter filed an exception of prematurity, claiming that this suit is premature until the first suit is disposed of. Defendants’ exception of prematurity was sustained, and plaintiff’s suit was dismissed. In its appeal, plaintiff seeks review of that judgment.
The petition in this instant case states that the prior suit record was attached to it and by reference makes that prior suit record, including all discovery, motions and pleadings, a part of this instant suit. A “notice of lis pendens” filed in connection with the previous suit, and recorded at COB2798, folio 462 and MOB3163, folio 531, is also referred to in the petition in this instant suit. Further, in their briefs, the parties refer to the trial court’s oral reasons for judgment and an amendment of the above mentioned “notice of lis pendens”.
In reviewing this record we find that neither the record of the previous suit nor the “notice of lis pendens”, or its amendment, are included in this record. We also note that the trial court’s oral reasons for judgment have not been transcribed.
In order to properly consider this appeal, it is necessary that the above referred to documents, including a transcript of the trial court’s oral reasons, be included in this record for our review. Therefore, this case, and specifically the record herein, is hereby remanded to the Clerk of Court of the Nineteenth Judicial District Court, Parish of East Baton Rouge, Louisiana, for completion in accordance with the above.
The cost of this appeal will be determined upon a final disposition.
REMANDED.